PER CURIAM
ORDER.
The Court having considered and granted the petition for writ of certiorari in the above entitled case, it is this 21st day of July, 2014,
*410ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to that Court for further consideration in light of Nalls v. State, 437 Md. 674, 89 A.3d 1126 (2014); Melvin v. State, 437 Md. 674, 89 A.3d 1126 (2014); Szwed v. State, 438 Md. 1, 89 A.3d 1143 (2014); and Morgan v. State, 438 Md. 11, 89 A.3d 1149 (2014). Costs in this Court to be paid by the Respondent, and costs in the Court of Special Appeals to abide the result.